DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 15, 2021.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagase et al, US Patent Application Publication 2008/0202803.


Regarding claim 1, Nagase teaches a semiconductor package comprising:
a substrate 11; a routing trace 23a or 23b coupled with the substrate, wherein a side of the routing trace between the substrate and a top of the routing trace is linearly sloped (figures 1 and 12(A)); and a power trace 23a coupled with the substrate, wherein a side of the power trace between the substrate and a top of the power trace is concave (figure 12(E)).

Regarding claim 2, Nagase teaches the routing trace has a profile consistent with a semi-additive plating (SAP) technique (Note: since the reference of Nagase teaches a routing pattern with a linearly sloped side face, the reference then teaches the profile consistent with SAP technique despite the reference not mentioned this technique), and the power trace has a profile consistent with a subtractive etch (SE) technique (Figures 9-10 and [0082]).

Claim(s) 1-3, 7 and 21-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakuma et al, US Patent 9,318,460.

Regarding claim 1, Sakuma teaches a semiconductor package comprising:
a substrate 266; a routing trace 264 coupled with the substrate, wherein a side of the routing trace between the substrate and a top of the routing trace is linearly sloped; and 218 coupled with the substrate, wherein a side of the power trace between the substrate and a top of the power trace is concave (figures 12-14)

Regarding claim 2, Sakuma teaches the routing trace has a profile consistent with a semi-additive plating (SAP) technique (Note: since the reference of Sakuma teaches a routing pattern with a linearly sloped side face, the reference then teaches the profile consistent with SAP technique despite the reference not mentioned this technique)., and the power trace has a profile consistent with a subtractive etch (SE) technique (Note: since the reference of Sakuma teaches a power trace with concave side face, the reference then teaches the profile consistent with SE technique despite the reference not mentioned this technique).

Regarding claim 3, Sakuma teaches the routing trace and the power trace include copper (column 6, lines 21-25 and column 8, lines 5-8).

Regarding claim 7, Sakuma teaches  top of the power trace is flat as measured in a plane parallel to a face of the substrate (figure 12).

Regarding claim 21, Sakuma teaches semiconductor package comprising a routing trace 264 with a linearly sloped side face; and a power trace 218 with a concave side face, wherein the power trace is made up of two separate layers of conductive material (not labeled, but it is the thin layer that is between 218 and 214 in figure 12).



Regarding claim 23, Sakuma teaches a top of the power trace is parallel to a face of the substrate to which the routing trace and the power trace are coupled (figure 14).

Regarding claim 24, Sakuma teaches the routing trace has a profile consistent with a semi-additive plating (SAP) technique (Note: since the reference of Sakuma teaches a routing pattern with a linearly sloped side face, the reference then teaches the profile consistent with SAP technique despite the reference not mentioned this technique).

Regarding claim 25, Sakuma teaches a power trace has a profile consistent with a subtractive etch (SE) technique (Note: since the reference of Sakuma teaches a power trace with concave side face, the reference then teaches the profile consistent with SE technique despite the reference not mentioned this technique).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagase as applied to claim 1 above, and further in view of Kawai et al, US Patent 5,939,789.

Regarding claim 3, Nagase fails to teach the routing trace and the power trace include copper.

Kawai teaches the routing trace and the power trace include copper (column 7, lines 49-50) because copper is generally used in the art in forming via hole electrodes.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawai with that of Nagase because copper is generally used in the art in forming via hole electrodes.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagase et al, US Patent Application Publication 2008/0202803 and Sakuma et al, US Patent 9,318,460.

Regarding claim 4, while Nagase and Sakuma teach power trace is a power trace of a plurality of power traces, Nagase and Sakuma both fail to teach the plurality of power traces have a space to thickness ratio of less than 2:1.

In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the space to thickness ratio claimed and the Prior Art shows power trace with a thickness, it would have been obvious to one of ordinary skill in the art to select a suitable size of the power trace in the devices of Nagase or Sakuma.

The specification contains no disclosure of either the critical nature of the claimed the space to thickness ratio of the power trace or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).
Regarding claims 5 and 6, Nagase and Sakuma teach wherein the power trace is to route power between a component coupled with the power trace and a power supply and the routing trace is to carry data signals to or from a component coupled with the routing trace (Note: MPEP 2112.01 stated that when the structure recited is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. Therefore, these limitations are held to be a matter of obviousness. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best. 


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagase et al, US Patent Application Publication 2008/0202803 in view of Santhe, US Patent 6,800,947.

11 (figure 1); a routing trace 23a or 23b coupled with the substrate and, wherein the routing trace is linear on a side of the routing trace between the substrate and a top of the routing trace and has a profile consistent with a semi-additive plating (SAP) technique (Note: since the reference of Nagase teaches a routing pattern with a linearly sloped side face, the reference then teaches the profile consistent with SAP technique despite the reference not mentioned this technique), and a power trace 23b coupled with the substrate, wherein the power trace is concave on a side of the power trace between the substrate and a top of the power trace and has a profile consistent with a subtractive etch (SE) technique (Figure 12(E) , 9-10, and [0082]).

Nagase fails to teach  a processor; wherein the routing trace is communicatively coupled with the processor and a power supply, wherein the power trace is communicatively coupled with the power supply.

Santhe teaches a processor 6 (figure 1); wherein the routing trace is communicatively coupled with the processor and a power supply, wherein the power trace is communicatively coupled with the power supply (column 4, lines 23-24) because it is generally known in the art that packaged substrates are used in processing units to allow said processors to function and power supply lines are used to allow electrical flow in the processors.



Regarding claims 18 and 19, while Nagase teaches the power trace is a power trace of a plurality of power traces, Nagase and Santhe fail to teach the plurality of power traces have a space to thickness ratio of less than 2:1 or the plurality of power traces have a space to thickness ratio of less than or equal to 1.5:1.

However, it has been held that the space to thickness ratio of the power trace will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the space to thickness ratio claimed and the Prior Art shows power trace with a thickness, it would have been obvious to one of ordinary skill in the art to select a suitable size of the power trace in the device of Nagase

In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).

Regarding claim 20, Nagase and Santhe fail to teach the top of the power trace is flat as measured in a plane parallel to a face of the substrate.

However, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would .


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagase and Santhe as applied to claim 16 above, and further in view of Kawai et al, US Patent 5,939,789.

Regarding claim 17, Nagase fails to teach the routing trace and the power trace include copper.

Kawai teaches the routing trace and the power trace include copper (column 7, lines 49-50) because copper is generally used in the art in forming via hole electrodes.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kawai with that of Nagase and Santhe because copper is generally used in the art in forming via hole electrodes.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899